DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s submission filed on 8 June 2022 has been entered. Claims 1, 9, and 17 were amended.  No claims were canceled or added.

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 8 June 2022, with respect to the applicability of the cited prior art to the amended claims 1, 9, and 17 have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 1-20 have been withdrawn. 

Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 9, and 17, the prior arts of record, singly or in combination, fail to teach the features of claim(s) limitations thereof.  Specifically, inter alia, it fails to teach an Artificial Intelligence (AI)-based network control system, an apparatus, and a method incorporating:
(a) an AI system, a controller, and a safeguard module located between the AI system and the controller,
(b) the AI system obtains data from a network having multiple network elements and determines actions for network control through Machine Learning (ML) algorithms,
(c) the controller causes configuration changes across one or more network layers and “is configured to automatically implement the allowed or modified actions in the network based on the independent analysis by the safeguard module”, and
 (d) the safeguard module “one of allow, block, and modify the actions from the AI system based on analysis of the actions performed independently of the AI system to determine uncertainty in the actions, and provide the allowed or modified actions to the controller”.

With respect to the prior art Kolouri et al. (U.S. Patent Publication 2019/0294149), Faulhaber, Jr. et al. (U.S. Patent 10,621,019):
While Kolouri disclosed an AI decision module and uncertainty module running in parallel (see 0063), controlling the behavior of an autonomous machine or robot (see 0061), estimating uncertainties of the decisions made by a machine learning model (see 0054), and determining whether or not the decision module’s command is permitted to be executed (see 0076), Kolouri did not disclose network control according to (b) above, the entirety of (c) above, nor the claimed language as a whole.
While Faulhaber disclosed evaluating the training of a ML model (see 8:55-67) such that a user is able to adjust the training process when the machine learning model is performing with a confidence level below a threshold (see 9:16-37), and that multiple physical devices of the training system are interconnected via networks (see 4:61-66), Faulhaber did not disclose the safeguard module located between the AI system and the control according to (a) above, the entirety of (c) above, the independent analysis of (d) above, nor the claimed language as a whole.

Claims 2-8, 10-16, and 18-20 further limit the allowed claims and are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Widhalm de Rodriguez whose telephone number is (571)272-1035. The examiner can normally be reached M-F: 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571) 272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.R./Examiner, Art Unit 2452                                                                                                                                                                                                        
Angela.Widhalm@uspto.gov9 September 2022


/Patrice L Winder/Primary Examiner, Art Unit 2452